Citation Nr: 0928958	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TIDU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1987 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran requested that she be afforded a Board hearing 
when she filed her substantive appeal in April 2006.  She 
withdrew this request in writing in May 2008.

The Board notes that the Veteran's case was previously before 
the Board in June 2008 at which time it was remanded.  At 
that time the issue of entitlement to service connection for 
an acquired psychiatric disorder was also on appeal.  
Subsequent to the Board remand, the Veteran was granted 
service connection for a schizoaffective disorder.  
Consequently, the only issue on appeal is listed on the cover 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is once 
again necessary.  

Prior to the June 2008 Board remand, the Veteran submitted a 
letter from the Social Security Administration (SSA) dated in 
March 2006 indicating that she was in receipt of SSA 
benefits.  In the June 2008 remand, the Board indicated that 
the AMC should contact the SSA and obtain any medical records 
or other evidence in possession of the SSA to include any 
decisions which had been rendered with respect to the 
Veteran.  

The AMC requested the Veteran's SSA records in July 2008.  
The SSA responded in August 2008 and indicated that the 
information requested had been submitted.  However, a review 
of the claims file reveals that the no paper records from SSA 
were added to the claims file following the June 2008 Board 
remand.  The SSA instead submitted a CD with the Veteran's 
"SSA Disability Folder."  In reviewing the CD, however, the 
Board has been unable to view any records, to include any 
records relied upon by SSA or any decisions rendered in the 
Veteran's SSA case.  Furthermore, there is no reference in 
the Supplemental Statement of the Case to SSA records having 
been among the evidence considered by the AMC in 
readjudicating the claim, and no other discussion in the SSOC 
regarding records from that agency.  Thus, it is unclear 
whether or not the AMC was able to view the contents of this 
disc.

Because the SSA has indicated that records exist, a remand is 
once again necessary in order to associate any available 
medical records and SSA decisions with the Veteran's claims 
file.  A notation on the CD indicates that paper copies could 
be issued if the CD was returned to the SSA, and the Board 
believes such paper records should be associated with the 
file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the CD to 
the SSA at the address listed on the 
envelope.  Inform the SSA that the 
CD apparently does not contain the 
Veteran's medical records or any 
copies of SSA decisions and request 
the SSA to provide paper Veteran's 
medical records and copies of any 
decisions pertaining to the Veteran.  
If the SSA indicates that no records 
are available document such a 
response in the claims file.  

2.  Once the above action has been 
completed, readjudicate the claim on 
appeal.  If the claim is denied, the 
Veteran and her representative 
should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the 
case is returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




